UNITED STATES DISTRICT COURT
FOR THE
EASTERN DISTRICT OF WISCONSIN

 

Patricia L. Thomas, Civil Action No. 19-CV-808

Plaintiff,
STIPULATION FOR DISMISSAL
Vv. WITH PREJUDICE

Oconto Falls Area Joint Ambulance
Service, Inc.,

Defendant.

 

The above-entitled action having been fully, finally, and completely compromised
between the parties,

IT IS HEREBY STIPULATED AND AGREED, by and between the parties,
through their respective counsel, that the same may be, and hereby is, dismissed with
prejudice, in its entirety and on the merits and without costs and disbursements to any party,
and that the parties to this stipulation may apply to the court pursuant to this stipulation for

an order directing that a judgment of dismissal of all claims be entered accordingly.

Dated: s Quindel, |)
1’ / (9 i \F Bue

Danielle M. Schroder, I.D. No. 1079870
Colin B. Good, I.D. No. 1061355
Attorneys for Plaintiff

409 E. Main Street

901 Marquette Avenue South

Madison, Wisconsin 53701-2155

(608) 257-0040
dschroder@hq-law.com
cgood@hq-law.com

_Case 1:19-cv-00808-WCG_ Filed 12/24/19 Page 1 of 2. Document 12

 
 

Dated. Dawud oH, 20(4

Case 1:19-cv-00808-WCG

Lind, Jensen, Sullivan & Peterson

A “wd dt ee

Timothy J.JO’Connor, I.D. No. 1036571
Brandon D. Meshbesher, I.D. No. 1117491
Attorneys for Defendant

1300 AT&T Tower

901 Marquette Avenue South
Minneapolis, Minnesota 55402

(612) 333-3637

tim.o ’connor@lindjensen.com
brandon.meshbesher@lindjensen.com

 

Filed 12/24/19 Page 2 of 2 Document 12
